Citation Nr: 1519773	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  14-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran for emergency room treatment at Florida Hospital in Orlando, Florida, and the affiliated Florida Emergency Physicians and FPMG DBA Radiology on August 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision issued by the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in Orlando, Florida, which denied reimbursement to the Veteran for emergency room care provided to him at Florida Hospital on August 1, 2013.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in February 2015, he subsequently withdrew that request.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  On August 1, 2013, the Veteran received emergency room medical treatment at Florida Hospital, a non-VA medical facility, for which he incurred medical expenses for a non-service-connected disability involving pain and swelling of the left forearm.

2.  The medical evidence of record does not demonstrate that the Veteran's left arm condition was of such a nature or severity that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical services incurred by the Veteran for emergency room treatment at Florida Hospital on August 1, 2013 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, because this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the file to ascertain whether the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that the requirements for fair development of the appeal have been met.

Analysis

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000 - 17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions.   

The Veteran is currently service-connected for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II, at 30 percent; diabetes mellitus, type II, at 20 percent; peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II, at 20 percent; peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II, at 20 percent; and peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II, at 20 percent.  Each of these ratings has been in effect since March 2013.  He is also service-connected for non-Hodgkin's lymphoma, at 100 percent, since January 2014.  The record does not indicate, and it has not been alleged, that the Veteran's treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that the Veteran was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2014).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected disorders in non-VA facilities.

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if:  1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if:  1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 
38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:  July 19, 2001; the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 may be made only if the following eight (8) conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);
(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

The Veteran contends that the treatment he received at Florida Hospital on August 1, 2013 was rendered in a medical emergency.  Specifically, he claims that, in July 2013, he sought treatment from his primary care physician at the VA for a large lump on his left arm.  He said that he was seen by a nurse, who told him that his physician, Dr. F, would get back in touch with him.  The Veteran said that, on August 1, 2013, Dr. F called and told him to go to the hospital, tell them he was with VA, and get his arm scanned.  He contends that, because his VA primary care physician told him to seek treatment at a non-VA hospital, he interpreted this as a directive from the VA itself, and thus, VA should pay for his treatment.

In a February 2014 decision by the Orlando, VAMC, the Veteran's claim for reimbursement or payment of the costs associated with medical services he received on August 1, 2013 at Florida Hospital was denied.  The VAMC found that VA facilities were feasibly available and that the Veteran's emergency room treatment for complaints of swelling of the arm, with onset of symptoms one week prior to treatment, was not emergent care.  

Accordingly, resolution of this appeal turns on 1) whether a VA or other Federal facility/provider was actually feasibly available for treatment, and 2) whether a prudent layperson, with an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in placing his or her health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Florida Hospital emergency room treatment records for August 1, 2013 show that the Veteran was seen for complaints of left arm pain and swelling that had been present for one (1) week.  The treatment report states that "[one] week ago, he noticed his L[eft] arm was swollen [without] injury. Patient states today it is still swollen and has pain with flexion of the wrist."  It further indicates that he was "recently seen at VA for L[eft] arm swelling."  It was noted that he also had a history of melanoma.  The triage note shows that the Veteran was alert and calm and in no acute distress.  Breathing was effortless breathing and he was in no pain.  An electrocardiogram showed normal heart rhythm and all bodily systems were found to be within normal limits.  A CT scan revealed two separate fluid collections in the left forearm and no obvious cyst.  The attending physician advised the Veteran that his arm needed to be drained in order to determine the etiology of the fluid collection and advised that he be admitted, adding that he would need to go to VA for follow-up.  However, the Veteran declined and said that he would go to VA the next morning for treatment.  

Based on a review of the complete evidence of record, the Board concludes that reimbursement of the Veteran's medical expenses incurred at Florida Hospital on August 1, 2013, is unwarranted.  In this regard, the Board notes that, despite the Veteran's claim that he had noticed swelling of the left arm for only one week before going to Florida Hospital, according to October 2013 treatment records from the Wilkes-Barre, Pennsylvania, VAMC, the Veteran said that he was "doing ok" until five months earlier (i.e., approximately May 2013), when he noticed increasing swelling and a mass on his left forearm.  Additionally, a review of his VAMC treatment records reveals no note from the Veteran's primary care physician or any other provider advising him to go for immediate medical treatment on August 1, 2013.

Significantly, although the Veteran has argued that VA should reimburse him for his care at a non-VA facility, he has offered no explanation as to why he did not attempt to seek treatment at the Orlando, VAMC, where he had previously received all of his medical treatment.  Indeed, the emergency room triage report shows that the Veteran arrived by private automobile, yet, he has failed to explain why he was unable to use the same mode of transportation to be treated at the VAMC, which was within a reasonable driving distance from his home.  The evidence thus demonstrates that, although the emergency room physician advised the Veteran that he should be admitted and have his arm drained, the fact that he chose to forgo treatment that night in favor of being treated at VA the next day indicates that the Veteran apparently did not believe that his condition was in any way life-threatening, or that the lack of immediate care would result in placing his health in serious jeopardy, cause serious impairment to bodily functions, or result in serious dysfunction of a bodily organ or part.  Accordingly, the evidence tends to show that his condition at the time, while certainly not ideal, was nonetheless non-emergent.  Accordingly, the Board also finds that a VA facility was feasibly available to provide the type of medical care he needed.  As such, the criteria of 38 C.F.R. §17.1002 are not met and reimbursement of the medical expenses the Veteran incurred at Florida Hospital on August 1, 2013, is unwarranted.


ORDER

The claim of entitlement to payment or reimbursement of the unauthorized medical expenses provided by Florida Hospital and the affiliated Florida Emergency Physicians and FPMG DBA Radiology on August 1, 2013 is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


